Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 14, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ludtke et al. (US 6,501,441), hereinafter as Ludtke.
As for apparatus claim 1, Ludtke teaches an expandable display apparatus (display; fig. 2) comprising: 
a set board (master device 22) outputting image data (partitioning and sending video stream to display devices 24-40; column 8, lines 40-49); 
a plurality of display devices (specifically display devices 24, 26, 28, 34, 40, 38 and 36) connected to one another through an interface circuit (IEEE interface circuit 102; fig. 4; column 9, lines 41-56) based on a cascading scheme (serially connected by means of an IEEE 1394-1995 serial bus network; column 8, lines 7-28) to sequentially receive the image data (started with display device 24 receiving from interface circuit 78 of master device 22; fig. 3 and 4); and 
an output deviation compensation circuit (performed within master device 22) generating a deviation compensation signal (first master device 22 determines the worst case latency from the display devices, next master device 22 uses the latency to synchronize the display at the display devices via a command; column 10, line 65 through column 11, lines 9) that allows the image data to be simultaneously output from the plurality of display devices, and transferring the deviation compensation signal to the plurality of display devices (command DisplayIncomingStreamPartition from master device 22 provides a specific start time for each display device; column 11, line 45 through column 12, line 4).
Method claim 14 is similarly rejected as for apparatus claim 1.
As for claim 2 and associated claim 15, Ludtke teaches 
wherein each of the plurality of display devices (e.g. display device 24) stores unit image data (in buffer 107 and then VRAM 108; column 9, lines 50-56), allocated thereto, of the image data in a memory (VRAM 108), reads the unit image data stored in the memory based on the deviation compensation signal (based on the DisplayIncomingStreamPartition command especially a specific start time), and applies the unit image data to a display panel (VRAM 108 provides the video signals to associated display 110).
As for claim 20, Ludtke teaches 
wherein the interface circuit is a unidirectional interface circuit or a bidirectional interface circuit (bidirectional; see IN and OUT at physical interface circuit 104 of IEEE interface circuit 102; fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludtke.
As for claim 3, Ludtke teaches connecting between the display devices via interface circuits 102 by means of serial bus cables (e.g. 46; fig. 2).  Ludtke does not teach wherein the interface circuit is based on a short-distance wireless communication scheme.  The examiner takes Official Notice of the common use of short-distance wireless interface (e.g. Bluetooth) between electronic devices (such as between two smartphones).  This is advantageous as connections can be provided simply by programming without the need of physical cables, facilitating ease of assembling an expandable display.

Allowable Subject Matter
Claims 4-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the output deviation compensation circuit comprises: a measurement circuit receiving a synchronization signal, in which a total latency of each of the plurality of display devices is reflected, from one of the plurality of display devices through feedback and calculating the total latency based on the synchronization signal; 35a calculation circuit calculating, as the deviation compensation signal, display unit- based compensation latency for compensating for an output deviation between the plurality of display devices based on the total latency; and a transfer circuit transferring the display unit-based compensation latency to the plurality of display devices through the interface circuit based on the cascading scheme, of claim 4 (fig. 9); 
wherein the output deviation compensation circuit generates a multi-drop synchronization signal as the deviation compensation signal and simultaneously transfers the multi-drop synchronization signal to the plurality of display devices through a control signal line, and wherein the control signal line is independent of the interface circuit based on the cascading scheme, of claim 12 (fig. 24); 
wherein generating of the deviation compensation signal comprises: receiving a synchronization signal, in which a total latency of each of the plurality of display devices is reflected, from one of the plurality of display devices through feedback and calculating the total latency based on the synchronization signal; 38calculating, as the deviation compensation signal, display unit-based compensation latency for compensating for an output deviation between the plurality of display devices on based on the total latency; and transferring the display unit-based compensation latency to the plurality of display devices through the interface circuit based on the cascading scheme, of claim 16 (fig. 9); and 
wherein the generating of the deviation compensation signal comprises generating a multi-drop synchronization signal as the deviation compensation signal and simultaneously transferring the multi-drop synchronization signal to the plurality of display devices through a control signal line, and wherein the control signal line is independent of the interface circuit based on the cascading scheme, of claim 19 (fig. 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628